Citation Nr: 1411483	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The appellant's spouse, the decedent, served in the National Guard from July 1961 to July 1967.  He died in November 1967.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The decedent had periods of inactive duty for training and active duty for training from July 1961 to July 1967 and he had no active duty.   

2.  The decedent did not possess the requisite active service to allow his surviving spouse to qualify for VA nonservice-connected death pension benefits.

3.  At the time of death, service connection was not in effect for any disabilities and the decedent was not receiving or entitled to receive compensation or retirement pay for a service-connected disability.   


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she should be awarded nonservice-connected death pension benefits based on her spouse's service. 

Death pension is a benefit payable in certain circumstances to a veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2013). 

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).

"Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  A "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2013).  38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "active duty," "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty," and "any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training."  See also 38 C.F.R. §§ 3.1(e), 3.6(a)-(d).  

Here, the RO determined that death pension was not payable based on the decedent's National Guard service.  The RO concluded that the decedent's service did not constitute "active" military service to meet the basic entitlement requirement for nonservice-connected death pension benefits.  

The decedent's period of service is not in dispute.  The service department has certified that he served in the National Guard from July 1961 to July 1967 and he only had inactive duty for training and active duty for training and no active duty.  See the March 2009 response from the National Personnel Records Center and the DD Form 214.  At the time of death, service connection was not in effect for any disabilities and the decedent was not receiving or entitled to receive compensation or retirement pay for a service-connected disability.   

By law, the decedent's type of service is not deemed to be qualifying service for death pension benefits.  See 38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1(e), 3.6(a)-(d).  The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the decedent's service.  Therefore, the Board must find that the decedent did not have qualifying service for the purposes of nonservice-connected death pension benefits.

The law and implementing regulations specifically exclude service such as the decedent's for purposes of entitlement to nonservice-connected death pension benefits.  Consequently, the Board finds that there is no legal basis for the appellant's claim for nonservice-connected death pension.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 3.6; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The United States Court of Appeals for Veterans Claims has held that the Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013) is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


